UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-8029


MARK GREGORY HANDY, SR.,

                Petitioner - Appellant,

          v.

FRANK B. BISHOP, JR.; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-01820-RDB)


Submitted:   June 1, 2016                  Decided:   June 28, 2016


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Gregory Handy, Sr., Appellant Pro Se. Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark   Gregory         Handy,   Sr.,       seeks    to        appeal    the    district

court’s    order     denying      relief      on    his    28    U.S.C.       § 2254      (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate         of    appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial      showing          of     the    denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable          jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,          537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Handy has not made the requisite showing.                            Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     deny       as    moot    Handy’s          motion       for     appointment       of

counsel, and dismiss the appeal.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

                                              2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3